ACCEPTED
                                                                 13-14-00560-CV
                                                 THIRTEENTH COURT OF APPEALS
                                                        CORPUS CHRISTI, TEXAS
                                                            8/27/2015 8:50:20 AM
                                                          CECILE FOY GSANGER
                                                                          CLERK




                                        RECEIVED IN
        FILED                     13th COURT OF APPEALS
IN THE 13TH COURT OF APPEALS   CORPUS CHRISTI/EDINBURG, TEXAS
        CORPUS CHRISTI
                                   8/27/2015 8:50:20 AM
          8/27/15                   CECILE FOY GSANGER
                                           Clerk
DORIAN E. RAMIREZ, CLERK
BY DTello